 

“7

Cisne sony
ROE EE

   
   
   
 

 

 

 

 

 

bes Hag
ge yy PRO COALS ‘ PoE g
UNITED STATES DISTRICT COURT BILLA RLS HOADLEY
SOUTHERN DISTRICT OF NEW YORK PS nanemnuatimmamennin
Wo Xx TES Z-Z2Y 20
. Pe ee in ee rE
REBA KHAN, : an setters
Plaintiff,
~aqainst- No. 18 Civ. 981 (JFK)
g PRE-TRIAL REQUIREMENTS
UNITED STATES OF AMERICA, :
Defendant. :
ere sen te ne eee nee ne ee re nr ee ne ree ee ee ee ee eee xX

JOHN F. KEENAN, United States District Judge:

This case has been given a ready for trial date of May 19,
2020. As of that date, the parties must be ready to proceed to
trial on 48 hours’ notice from the Court.

 

Chambers will notify counsel as far in advance as possible
of a definite, firm trial date, when one is selected by the
Court. Should counsel for either party find that circumstances
have changed with respect to the readiness of the case for
trial, or for extraordinary reasons additional advance notice of
a firm trial date is needed, counsel are directed to advise the
Court in writing.

The following steps should be taken in connection with
ready for trial status:

1. The parties must file a joint-pre-trial order at least
two weeks prior to the ready for trial date. The jJoint-pre-
trial order must contain:

stipulated facts;

contentions of the parties as to disputed facts;

a list of evidence to be submitted at trial;

a list of witnesses to be called at trial;

legal issues to be decided by the Court; and
estimated time for presentation of each side’s case.

mana wo o

In the event the parties cannot agree upon a joint-pre-trial
order, separate pre-trial orders shall be submitted by the same
date described above.

2. Bach party must submit a pre-trial memorandum setting
forth the relevant statutory and case law by the same date
described above. Each party’s version of the facts, as they
bear upon the relevant law, shall be included in the pre-trial
memoranda.

3. The parties shall state whether the reference of the
entire matter or any individual issue to a Magistrate Judge or
Master for trial is feasible, advisable, or consented to.

4, The parties must pre-mark all exhibits. Counsel shall
exchange exhibits prior to trial. Plaintiff's exhibits shall be
marked with numerals, and Defendant’s with letters. Whenever
possible, the parties should stipulate as to the authenticity
and admissibility of exhibits. Pre-marked exhibits shali be
submitted to the Court the day prior to the firm trial date. A
list of exhibits should be supplied to the Court Clerk, as well
as to the Court. All exhibits on such list shall be numbered in
conformity with the joint-pre-trial order.

5. Counsel should have copies of any deposition
transcripts that are to be read at trial. Counsel should mark
the portion of each deposition transcript to be offered in
evidence, and supply copies to the court reporter.

6. Counsel are expected to have all necessary witnesses
on hand to commence and continue trial. The Court will not
commit itself to wait for witnesses.

7. In a case to be tried by the Court, a schedule for
submissions of proposed findings of fact and conclusions of law
shall be set at the time of trial.

8. Failure to comply with these directions may result in
dismissal or the entry of a default judgment.

9. Pre-trial motions must be filed no later than May 4,
2020.
10. The parties may request a settlement conference before

a Magistrate Judge. Any such request must be made no later than
May 1, 2020.

SO ORDERED.
LEK
Dated: New York, New York Whe - CA tnd

February 24, 2020 John EF. Keenan
United States District Judge

 

 

 
